                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   EASTERN DIVISION

IN RE:                                       }
                                             }
Diane Marie Mikulin,                         }              CASE NO. 15-83322-CRJ7
                                             }
                                             }
         Debtor.                             }


Diane Marie Mikulin,                         }
                                             }
         Plaintiff,                          }
                                             }
v.                                           }              AP NO. 19-80024-JJR
                                             }
Law Solutions Chicago, LLC (Deighan          }
Law LLC); and Upright Law, LLC,              }
                                             }
         Defendants.                         }

                        ORDER GRANTING MOTION TO DISMISS

         This case came before the court on March 12, 2020 for a status conference, at which the

court announced its ruling on the Defendants’ Motion to Dismiss (AP Doc. 12). Appearance was

made by Harry P. Long, attorney for the Plaintiff. For the reasons stated on the record, the Motion

to Dismiss is GRANTED without prejudice.

So ordered this 12th day of March 2020.

                                                     /s/ James J. Robinson
                                                     JAMES J. ROBINSON
                                                     CHIEF U.S. BANKRUPTCY JUDGE




Case 19-80024-JJR        Doc 56    Filed 03/12/20 Entered 03/12/20 16:10:46            Desc Main
                                   Document     Page 1 of 1
